NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0691-19T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES D. RAY,

     Defendant-Appellant.
_____________________________

                   Argued November 30, 2020 – Decided December 11, 2020

                   Before Judges Fasciale and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 18-11-1148.

                   Brian J. Neary argued the cause for appellant (Law
                   Offices of Brian J. Neary, attorneys; Brian J. Neary, of
                   counsel and on the brief).

                   William P. Miller, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller, of counsel and
                   on the brief; Catherine A. Foddai, Legal Assistant, on
                   the brief).

PER CURIAM
      Defendant appeals from a May 17, 2019 order denying his motion to

overturn the State's rejection of his pre-trial intervention (PTI) application.

Defendant is a Georgia resident who, while visiting his daughter in New Jersey,

was charged with, and pled guilty to, possession of a firearm without a permit

and possession of hollow-nose bullets. After considering the relevant statutory

factors, the Bergen County prosecutor denied defendant's PTI application.

Although the prosecutor initially considered the now-deleted Rule 3:28

Guideline's presumption that out-of-state residents were ineligible for admission

into PTI, the prosecutor and the trial judge later applied the proper eligibility

standard and determined that defendant failed to meet his burden to demonstrate

that adequate supervision would be available in Georgia. We therefore affirm.

      On appeal, defendant raises the following points for this court's

consideration:

            POINT I

            THE    PROSECUTOR'S   OBJECTION   TO
            [DEFENDANT'S]  PTI  APPLICATION  WAS
            ARBITRARY AND CAPRICIOUS AND AMOUNTS
            TO A PATENT AND GROSS ABUSE OF
            DISCRETION.

            POINT II

            THE  PROSECUTOR'S     ACTION                 CLEARLY
            SUBVERT[S] THE GOALS OF PTI.

                                                                         A-0691-19T1
                                       2
      "[T]he decision to grant or deny PTI is a 'quintessentially prosecutorial

function.'"   State v. Roseman, 221 N.J. 611, 624 (2015) (quoting State v.

Wallace, 146 N.J. 576, 582 (1996)). Eligibility for PTI is based primarily on

"the applicant's amenability to correction, responsiveness to rehabilitation[,] and

the nature of the offense." N.J.S.A. 2C:43-12(b). Admission into PTI "requires

a positive recommendation from the PTI director and the consent of the

prosecutor." State v. Negran, 178 N.J. 73, 80 (2003) (citing State v. Nwobu,

139 N.J. 236, 246 (1995)). This determination is "'primarily individualistic in

nature' and a prosecutor must consider an individual defendant's features that

bear on his or her amenability to rehabilitation."      Nwobu, 139 N.J. at 255

(quoting State v. Sutton, 80 N.J. 110, 119 (1979)). The determination must also

consider the factors set forth in N.J.S.A. 2C:43-12(e). Roseman, 221 N.J. at

621-22.

      This court's scope of review of PTI determinations is "severely limited."

Negran, 178 N.J. at 82 (citing Nwobu, 139 N.J. at 246). The "close relationship

of the PTI program to the prosecutor's charging authority" that provides

"prosecutors wide latitude in deciding whom to divert into the PTI program and

whom to prosecute through a traditional trial" necessitates an "'enhanced' or

'extra'" deferential review of those decisions. Ibid. (citation omitted). Our


                                                                           A-0691-19T1
                                        3
review "serves to check only the 'most egregious examples of injustice and

unfairness.'" Ibid. (quoting State v. Leonardis, 73 N.J. 360, 384 (1977)).

      This court may overturn a denial of PTI if defendant "establish[es] that

the prosecutor's decision was a patent and gross abuse of discretion." R. 3:28-

6(b)(1); see State v. Johnson, 238 N.J. 119, 128-29 (2019). Such abuse of

discretion may arise where the denial of PTI "(a) was not premised upon a

consideration of all relevant factors, (b) was based upon a consideration of

irrelevant or inappropriate factors, or (c) amounted to a clear error in judgment"

and the denial of PTI "clearly subvert[s] the goals underlying [PTI]." Johnson,
238 N.J. at 129 (quoting Roseman, 221 N.J. at 625). At the end of the day, "[t]he

question is not whether [the judge] agree[s] or disagree[s] with the prosecutor's

decision, but whether the prosecutor's decision could not have been reasonably

made upon weighing the relevant factors." Nwobu, 139 N.J. at 254.

      The prosecutor properly considered the factors provided in N.J.S.A.

2C:43-12(e) in making his determination. The prosecutor considered the nature

of the offenses and the facts of the case, defendant's involvement with other

people in the crime, the effect on the prosecution of co-defendants,1 as well as


1
  Defendant's daughter was also charged with possession of a firearm without a
permit and possession of hollow-nose bullets. Those charges were later
dismissed as part of defendant's guilty plea.
                                                                          A-0691-19T1
                                        4
whether the harm to society outweighs the benefits to society. N.J.S.A. 2C:43-

12(e)(1), (2), (15), (16), (17). Defendant possessed a handgun loaded with

hollow-nose bullets without a valid New Jersey license.          A housekeeper

employed by the hotel where defendant and his daughter were staying allegedly

found the handgun in the room and alerted police. Surveillance video depicted

defendant moving the handgun from the hotel room to his vehicle immediately

after the housekeeper finished cleaning his room. The police later found a thirty-

eight-caliber revolver loaded with hollow-nose and ball-point rounds in

defendant's car.

      The prosecutor also considered factors in favor of admission into PTI,

such as the fact that defendant is "[fifty-five-]years old and served in the

military" until he was honorably discharged and does not have "any known

history of . . . use of physical violence towards others and involvement with

organized crime[.]" However, in considering the totality of the circumstances,

the prosecutor determined that it would not consent to the application for

defendant's admission into PTI.

      Defendant argues that the prosecutor wrongfully applied the now-deleted

presumption of ineligibility for out-of-state residents applying for admission

into PTI found in the Rule 3:28 Guidelines and Official Comments.             Our


                                                                          A-0691-19T1
                                        5
Supreme Court deleted the Guidelines and Official Comments, and incorporated

portions of the text into Rule 3:28-1 to -10, effective July 1, 2018. See Johnson,
238 N.J. at 128 (noting that although the Court deleted the Guidelines, "many

of [the Guidelines'] prescriptions—with significant variation—are [now]

contained in Rules 3:28-1 to -10"). Previously under the Guidelines, out-of-

state citizens were ineligible for New Jersey's PTI program when they "reside[d]

such distances from New Jersey as to bar effective counseling or supervisory

procedures." R. 3:28, Guideline 3(b). Now "[n]on-residents are eligible to apply

for the [PTI] program but may be denied enrollment unless they can demonstrate

that they can receive effective counseling or supervision." R. 3:28-1(b).

      The prosecutor initially relied on the Guideline's presumption of

ineligibility but explained before the motion judge that, even when applying the

proper standard, defendant failed to meet his burden to demonstrate that he could

receive effective counseling or supervision in Georgia.       The judge agreed,

explaining that "[t]he State's reliance on Guideline 3[(b)] is easily supplanted

with [Rule] 3:28[-1](b)[.]"     The judge noted that this court previously

recognized "the lack of alternative supervisory and counseling programs within

Georgia that could act as a sufficient proxy for New Jersey's PTI program," and

that defendant failed to show that circumstances in Georgia have changed to


                                                                          A-0691-19T1
                                        6
make out-of-state PTI possible. See State v. Waters, 439 N.J. Super. 215, 232-

33 (App. Div. 2015) (noting that "Georgia's First Offender program . . . relate[s]

only to defendants convicted in Georgia" and that "persons on [PTI] are

ineligible [for the Interstate Commission for Adult Offender Supervision]" ).

      The prosecutor considered the proper statutory factors in making its

determination to decline to consent to defendant's application for admission to

PTI. And although the prosecutor initially relied on the now-deleted Guidelines,

both the prosecutor and judge later applied the proper standard and determined

that defendant failed to meet his burden to demonstrate that he could receive

effective counseling or supervision in Georgia.       While acknowledging the

prosecutor considered defendant's military service to our nation as a factor

militating in favor of PTI, defendant contends the prosecutor did not give that

circumstance and other mitigating factors sufficient weight.          Given the

deferential standard that limits our review of the exercise of prosecutorial

discretion, we decline defendant's invitation to substitute our judgment for that

of the prosecutor. See Nwobu, 139 N.J. at 254. The mitigating circumstances

in this case were accounted for not only in the prosecutor's PTI decision but also

in its decision to waive the mandatory imprisonment and forty-two-month




                                                                          A-0691-19T1
                                        7
period of parole ineligibility that ordinarily applies to a Grave's Act handgun

offense. See N.J.S.A. 2C:43-6.2.

      As a result, the prosecutor's determination was not arbitrary and

capricious and does not amount to a patent and gross abuse of discretion. Nor

does it clearly subvert the goals of PTI.

      Affirmed.




                                                                       A-0691-19T1
                                        8